Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative on 8 Feb 2022 at approximately 12:30 EST.
The application has been amended as follows: 
Please change the first six words from of claim 24 from: “The method as in claim 23” to: “The method as in claim 17”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-22, 24-37, 39-40 allowed.  
Claims  1-22, 24-37, 39-40; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  and the apparatus further comprising: a monitor resource operative to: i) monitor body diode conduction conditions of switches in the switched- capacitor converter, and ii) dynamically adjust dead-time settings of the switches in the switched-capacitor converter based on detected body diode conduction conditions.



Claim 17: the method further comprisin: i) monitoring body diode conduction conditions of switches in both the first switched-capacitor converter and the second switched-capacitor converter, and ii) dynamically adjusting dead-time settings of the first switched-capacitor converter and the second switched-capacitor converter based on detected body diode conduction conditions.

Claim 31: and i) monitor body diode conduction conditions of switches in the switched-capacitor converter, and ii) dynamically adiust dead-time settings of the switches in the switched-capacitor converter based on detected body diode conduction conditions.

Claim 37: and wherein switch control settings of the first switched-capacitor converter and the second switched-capacitor converter are dynamically adjusted to equalize an impedance of the first switched-capacitor converter to an impedance of the second switched-capacitor converter.

Claim 40: the apparatus further comprisinq: a monitor resource operative to: i) monitor body diode conduction conditions of a switch in a first phase of the switched-capacitor converter, and ii) implement ON-time adjustment jitter to the switch in the first phase of the switched-capacitor converter.



The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/PETER M NOVAK/Primary Examiner, Art Unit 2839